Dismissed and Memorandum Opinion filed January 23, 2009










Dismissed
and Memorandum Opinion filed January 23, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00540-CV
____________
 
IN RE SMITHKLINE BEECHAM
CORPORATION D/B/A GLAXOSMITHKLINE, Relator
 
 

 
 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 

 
M E M O R A N D U M   O P I N I O N
On June 27, 2008, relator, SmithKline Beecham Corporation d/b/a GlaxoSmithKline, file
a petition for writ of mandamus.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon
2004); see also Tex. R. App. P. 52.  On January 15, 2009, relator filed a motion to dismiss this original proceeding
because the underlying case has settled.  See Tex. R. App. P. 42.1.  The motion is
granted.  
Accordingly, relator=s petition for
writ of mandamus is ordered dismissed.
 
 
PER CURIAM
 
 
Panel consists of Justices Yates,
Anderson, and Brown.